department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosures notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date legend cc ef g h j k m n date a date b year d date e year date l dear this letter supersedes and replaces our letter to you dated date a we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code code sec_501 and sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below on date b you were incorporated as a not-for-profit corporation under the laws of the state of c you began operations in year d on date e you filed form_1023 application_for recognition of exemption under sec_501 of the code you were dormant until year d when you established the f which you describe as a self- insurance mechanism to offer limited medical-reimbursement type benefits to persons who would join f you indicate that f was developed to provide modest medical coverage to uninsured or underinsured persons in the community who became f members anyone in the community could become a member and participate in the f reimbursement program in exchange for an annual dollar_figureg membership fee you indicated that this fee was far below the estimated ‘market value’ of the rights received by f members members included a cross- section of the community including the mayor of n and various providers of health care services you targeted promotion of f primarily to those whom you determined to be medically challenged disenfranchised or disadvantaged particularly those without health insurance and awarded h free memberships to persons who demonstrated an inability to pay the annual membership fee e members qualified for reimbursement of various medical and health-related expenses interest-free loans were available for members who incurred significant dental expenses members also qualified for discounts on various services and goods primarily health-related services from private for-profit practitioner members of f who provided health-care related_services in the community practitioner members qualified for discounts and coupons from area businesses between year d and year j of f’s k members were practitioner members you promoted f’s practitioner members by distributing a list of these members and discounts for their services available to f members to other f members and community groups practitioner members included dentists physical therapists chiropractors massage therapists energy healers acupuncturists feng shui practitioners veterinarians clairvoyants tarot card readers psychic readers and other providers you indicated that most practitioner members operated small freelance businesses and many of them were uninsured or underinsured you indicated that you also published f newsletters and sponsored periodic workshops and educational events through f dealing with public health-oriented themes and issues you also organized an event in which f-member massage therapists provided massages to members of the community in date l you transferred f and its associated assets fund balances and membership to m an organization that has applied for recognition of its tax exemption since that time you have been inactive you state that you are hoping to provide financial support and advice to organizations that engage in worthwhile endeavors for the community the public at large and are awaiting another brilliant idea to emerge in the n community for how such a successful beneficial model can be designed operational_test law an organization described in sec_501 of the code must be among other requirements organized and operated exclusively for certain purposes sec_1_501_c_3_-1 of the income_tax regulations states in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 i of the regulations states an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes b charitable f educational sec_1_501_c_3_-1 of the regulations states that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency sec_1_501_c_3_-1 of the regulations states that the term educational relates to b the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest an organization that serves a private interest other than incidentally is not entitled to exemption under sec_501 of the code thus although an organization’s operations may be deemed to be beneficial to the public if it also serves private interests other than incidentally it is not entitled to exemption in 92_tc_1053 the tax_court held that an organization that as its primary activity operated a school to train individuals for careers as political campaign professionals was not operated exclusively for exempt purposes as described in sec_501 of the code because the school’s activities conferred impermissible private benefit the court defined private benefit as nonincidental benefits conferred on disinterested persons that serve private interests d pincite in revrul_60_143 1960_1_cb_192 the social and recreational activities carried on by an alumni association of a university were merely incidental to the association’s basic purpose of advancing the interests of the university and thus did not preclude the association from being described in sec_501 of the code this revenue_ruling noted that an activity which is in fact incidental secondary or subservient to an organization’s exempt_purpose or purposes and which when weighed against the whole of the activities of the organization is less than a substantial part of the total will not ordinarily operate to deny exemption in revrul_61_170 1961_2_cb_112 an association composed of professional private duty nurses supported and operated a nurses’ registry to help make the nurses’ services more readily available to the general_public the association was operated primarily for the benefit of its members and only incidentally for the benefit of the general_public thus the association was not organized or operated exclusively for exempt purposes as described in sec_501 of the code revrul_80_287 1980_2_cb_185 provides that a nonprofit lawyer referral service_organization does not qualify for exemption under sec_501 of the code the organization was created by several bar associations in a metropolitan area to provide a lawyer referral service the organization aided persons who did not have an attorney by helping them select one in exchange for a nominal service charge any member of the public could visit or call the organization each individual was screened to determine the area of law involved from the list of attorneys maintained by the organization an attorney specializing in the appropriate area of law was selected from within the geographical area selected by the client the organization arranged an appointment for the individual with the attorney and the individual was asked to pay a nominal fee substantially less than the normal fee charged for a half-hour appointment any attorney who was a member of a local bar association could apply for placement on the referral list attorney applicants were required to pay an application fee although the referral service described in revrul_80_287 provided some public benefit a substantial purpose of the program was promotion of the legal profession accordingly the organization did not qualify for exemption as a charitable_organization described in sec_501 of the code in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university effective date sec_508 of the code provides that an organization shall not be treated as an organization described in sec_501 unless it has given notice to the service that it is applying for recognition of exempt status sec_1_508-1 of the regulations requires an organization seeking exemption from taxation under sec_501 of the code to file the notice described in sec_508 within months from the end of the month in which the organization was organized subject_to certain exceptions such notice must be filed by submitting a properly completed and executed form_1023 exemption application with the service if this notice is timely made tax exemption is normally retroactive to the applicant’s date of organization otherwise exemption is effective the date the form_1023 is filed sec_1_508-1 of the regulations provides exceptions to this notice requirement that include an organization that is not a private_foundation and the gross_receipts of which are normally not more than dollar_figure in each taxable_year for purposes of this dollar_figure gross_receipts exception an organization must file the required notice within days after the end of the first taxable_year in which it does not qualify for the exception see sec_1 a ii of the regulations sec_301_9100-2 of the regulations provides an automatic 12-month extension of the 15-month form_1023 filing deadline burden_of_proof revproc_90_27 1990_1_cb_514 requires an applicant to submit sufficient information during the application process for the service to conclude that the organization is in compliance with the organizational and operational requirements of sec_501 before it must issue a ruling sec_1_501_c_3_-1 of the regulations assigns the burden_of_proof to an applicant organization to show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests an organization that serves a private interest other than incidentally is not entitled to exemption under sec_501 thus although an organization’s operations may be deemed to be beneficial to the public if it also serves private interests other than incidentally it is not entitled to exemption see american campaign academy v commissioner supra rationale organizations described in sec_501 of the code must be organized and operated exclusively for one or more exempt purposes specified in the regulations which include charitable or educational_purposes see sec_1_501_c_3_-1 of the regulations operational_test to be operated exclusively for one or more exempt purposes an organization must engage primarily in activities that accomplish one or more of these exempt purposes however if more than an insubstantial part of the organization’s activities is not in furtherance of an exempt_purpose it is not engaged primarily in activities that accomplish an exempt_purpose see sec_1_501_c_3_-1 of the regulations you indicate that your f program is promoted primarily to individuals and families who are medically challenged disenfranchised or disadvantaged particularly those without health insurance however your f services are not restricted to these individuals or families but are open to any member of the community who is able to pay an annual fee you have not provided any demographic or other studies showing that your f members are exclusively or primarily low- income individuals or families who are financially unable to purchase adequate health insurance therefore you have failed to establish that your f program primarily serves charitable purposes see sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations see also revproc_90_27 supra the f program serves a substantial non-exempt purpose to promote your f members’ interests in particular the interests of your f practitioner members who are private for-profit health care providers in exchange for a fee you promote each of your practitioner members’ services to other f members and the community and provide practitioner members with various discounts and coupons for community businesses you also provide f members with insurance-type benefits shifting and distributing their health cost risks among other paying members and provide reimbursements for their health-related expenses you also provide the opportunity for some f members to apply for interest-free loans for their dental care expenses you promote your practitioner members and their services through various publications distributed to your other f members and to community groups in this way you are similar to the organizations described in revenue rulings and supra which promoted their associates’ services and thereby served a substantial non-exempt private purpose thus you have failed to establish that you are not serving private interests pursuant to sec_1_501_c_3_-1 ii of the regulations see american campaign academy supra see also revproc_90_27 supra furthermore your activities are not primarily educational within the meaning of sec_1 c -1 d i of the regulations educational and outreach activities your principal activity has been operation of the fe health care reimbursement and discount program although you have engaged in some community because your non-exempt activities demonstrate the presence of a substantial non- exempt_purpose and represent more than an insubstantial portion of your total activities and because you have failed to establish that you are not organized or operated for the benefit of private interests you do not qualify for recognition of exemption under sec_501 of the code see sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations better business bureau supra effective date even if you were to qualify for recognition of exemption under sec_501 of the code the effective date of exemption would not be earlier than date e sec_1_508-1 and sec_301_9100-2 of the regulations provide that for the effective date for exemption under sec_501 to be the date an organization was organized it normally must file its application_for exemption within months months plus an automatic 12-month extension from the end of the month in which it was organized or meet one of the exceptions to this 27-month filing rule you did not file the form_1023 until date e over months after your date of incorporation date b you qualified for an exception from this 27-month filing requirement for the first several years of your existence because your annual receipts during that period were less than dollar_figure annually see sec_1_508-1 of the regulations however you failed to file the form_1023 within days after the end of your taxable_year year d the first taxable_year in which you had gross_receipts over dollar_figure as required by sec_1_508-1 therefore under sec_1_508-1 the effective date of your exemption would not be the date on which you were organized therefore even if you were to qualify for recognition of exemption under sec_501 of the code the effective date of your exemption would not be earlier than date e accordingly contributions to you are not deductible under sec_170 of the code and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse determination please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t constitution ave n w washington dc you may also fax your statement to the person whose name and fax number are shown in the heading of this letter heading of this letter to confirm that he received your fax if you fax your statement please call the person identified in the if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
